Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 9-10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng [20190286098], in view of Lux [20120166609]


As to claim 1, 
Weng [20190286098] teaches A method for parameterizing a field device of process automation technology, comprising the steps of:, wherein the file  is executed as field- device-specific software on an interpreter [0041; “device parameter set creator tool 210, is not limited to create one or more class parameter sets (PS) only from using device description files, other sources other than device description files, for instance, DTM (Device Type Manager) data sets could also be interpreted and used by the device parameter set creator tool 210 ”- the files plant device management system 3000 may include a device parameter set creator tool 410, which is configured to create one or more class parameter sets (PS) ”] and there is no connection between host and field device during parameterization [0063: “The device parameter set creator tool 410 is configured to communicate with or access to the device description file storage 300 to acquire and interpret the device description (DD) files from the device description file storage 300 for extracting parameters and default values of the parameters from the device description (DD) files of "offline" field devices ”- when field devices are offline, there is no network connection]; and transmitting the parameterization generated via the mapping to the field device.
But does not specifically teach parameterizing a mapping of the field device, the mapping is executed as field- device-specific software
However, Lux [20120166609] teaches parameterizing a mapping of the field device, the mapping is executed as field- device-specific software [004: “Device descriptions for each field device type, or for each field device type in different applications, are, as a rule, provided by the respective device manufacturer. In order that the field devices can be integrated in different communication systems, different device descriptions must be created for the different data bus systems. ”- for each field device, different application is provided with rule. And 008-009 “a device description comprehensively describing the field device is integrated in a web server in the field device; ….at least one part of the device description describing the field device is compiled/interpreted in a field device specific, software code in a web browser ”- web server is equivalent to host ]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching Weng and Lux because both are directed toward field devices. Furthermore, 

As to claim 2, 
Weng teaches 2. The method according to claim 1, wherein the host is a device type manager (DTM) and the interpreter is executable in the device type manager as part of the device type manager [0063: “ plant device management system 3000 may include a device parameter set creator tool 410, which is configured to create one or more class parameter sets (PS) ” and 0041: “using device description files, other sources other than device description files, for instance, DTM (Device Type Manager) data sets could also be interpreted and used by the device parameter set creator tool 210 ”],

As to claim 3,
Lux teaches the host is a web server and the interpreter is executed on the web server And 008-009 “a device description comprehensively describing the field device is integrated in a web server in the field device; ….at least one part of the device description describing the field device is compiled/interpreted in a field device specific, software code in a web browser”.


Lux the host is a mobile device and the interpreter is executed thereon as an app or as part of an app [0004: “Device descriptions for each field device type, or for each field device type in different applications, are, as a rule, provided by the respective device manufacturer”- application is equivalent to app, and application can be executed on any network enabled devices].

As to claim 9,
Combination of Weng and Lux teaches this claim according to the reasoning set forth in claim 1 supra.

As to claim 10, 
Weng teaches 10. The field device according to claim 9, which comprises a memory with field-device-specific software [0063: “The device parameter set creator tool 410 is configured to communicate with or access to the device description file storage 300 to acquire and interpret the device description (DD) files from the device description file storage 300 for extracting parameters and default values of the parameters from the device description (DD) files of "offline" field devices- has memory to store in field devices with software . Also see, Lux 0029: and 0005] 


5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng [20190286098], in view of Lux [20120166609], in further view of Chiloyan et al [20020083228] 

As to claim 5, 
Lux teaches the host includes a memory which stores field-device-specific software and holds the field-device-specific software available, and wherein [claim 13: “the device description stored in the field device is automatically downloaded in the web browser ” and 0030: “the interpretation, or the compiling, occurs in the web browser by means of a proprietary plug in, which uses an SDC-625 core. The SDC-625 core is a software component, which can interpret an electronic device description EDD. This software component is installed in an existing software component”]
But does not explicitly teach the field-device-specific software can be reloaded via a data carrier or via a data connection of the host
However, Chiloyan et al [20020083228] teaches field-device-specific software can be reloaded via a data carrier or via a data connection of the host [0014: “The setup program can automatically install a device driver program for the peripheral device on the host device, automatically execute an application program pertaining to the peripheral device, and/or provide a link to the network address that a user can subsequently select to again connect to the remote site.”]

It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Weng, Lux and .

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng [20190286098], in view of Lux [20120166609], in view of Chiloyan et al [20020083228], in further view of De Groot [20110231531]

As to claim 6,
Combination of Weng, Lux and Chiloyan teach field device specific software but do not explicitly teach the field-device-specific software includes a plurality of subfragments.
However De Groot [20110231531 ] teaches field-device-specific software includes a plurality of subfragments.[ claim: 5: “the field device F1-F6 to be serviced in the operating program SP; calling the devices pecific description file DD1-DD6 of the field device F1-F6 to be serviced via the operating program SP through the preprocessing program IP1 or IP2 associated with the device-specific description file DD1-DD6”-  operating program is field specific software and has IP1 and IP2 which is equivalents to the fragments  and 0009: “For servicing the field devices, corresponding operating programs are necessary. ”] 
It would have been obvious to person of ordinary skill in the art to combine teaching of  Wing, Lux and Chiloyan   and De Groot because all are directed toward .


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng [20190286098], in view of Lux [20120166609], in view of Wagener [20170093622]

As to claim 7,
Combination of Weng and Lux teaches loading parameter but do not explicitly teach parameter loading during data connection before the start of the Parameterization process. 
However, Wagener [20170093622] teaches parameter loading during data connection before the start of the Parameterization process.  [0038: “the configuration of the field devices 13 and/or topologies can be accessed when there is an established network connection 12 to the central FDI server” the field devices not required for offline configuration and clients thereof are still available for processing in the central FDI server.” And 0039: “When a network connection 12 is established between said at least one field device 13 and the central FDI server 11, the configuration 25, stored in the field device 13, of said at least one field device 13 is transferred into the data stock of the central FDI server 11” – when the paratemer is processed after the no connection device is receiving before start of the parameterization which is performed offline]
.


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng [20190286098], in view of Lux [20120166609], further in view of Lalla [20060161359]   

As to claim 11, 
Combination of Weng and Lux do not explicitly teach tranducer. 
However, Lalla [20060161359]   teaches 11. The field device according to claim 10, which is embodied as a multi-channel measuring transducer [ 20060161359:0046: “the case in which the field device is a measuring device, also the measuring channel serving for the registering and conditioning of the at least one measurement signal can primarily be assigned to the first group of electric circuits, while possibly present, exciter channels serving mainly for the operation of the electrical-to-physical measurement transducer can be implemented as electric circuits of lower priority. This has, in the case of use of the field-device electronics of the invention in a measuring device having a vibration-type measurement transducer”]

. 



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng [20190286098], in view of Lux [20120166609], further in view of De Groot [20110231531]  
As to claim 12, 
Weng and Lux teaches interpreter but do not explicitly teach an interpreter which is designed to execute the field-device-specific software
However, De Groot [20110231531] teaches an interpreter which is designed to execute the field-device-specific software [De Groot 0011: “The interpreter program interprets the device description file, and delivers to the operating program the needed information as parameters and/or functions of the field device.  ”- function is equivalent to device specific software].
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of  Weng, Lux and De Groot because all are directed toward field devices, furthermore, De Groot improves upon combination of Weng, Lux and   by being able to execute specific software related .

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weng [20190286098], in view of Lux [20120166609], further in view of De Groot [20110231531], further in view of Yates [20080216073]

As to claim 13, 
Weng, Lux, De groot teaches interpreter but does not explicitly teach the interpreter is a software emulator.
However, Yates [20080216073] teaches the interpreter is a software emulator.  [0079: “The first interpreter may include a software emulator, and/or a software binary translator. The second interpreter may interpret instructions in an instruction set not native to the computer. The software binary translator may operate concurrently with execution of the program to translate a segment less than the whole of the program. ”]
It would have been obvious to person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Weng, Lux, Degoots and Yates because all are directed toward executing program. Furthermore, Yates improves upon Weng, Lux, Degroot by being able to have interpreter with emulator such that the fragments of program can be executed without needing to execute whole program to save time and power.


Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Budmiger [20090306796 ] teaches 0010: “ the boot -loader software enables communication of the field device with a control station; in each case, a transmission link is provided, via which the control station and the field device, or field devices, communicate with one another during operation; each field device, upon its booting, transmits device-specific information via the transmission link to the control station; the control station, upon receipt of the device-specific information, transmits to the field device, application- and/or device-specific measurement/control/evaluation software, which is matched to the particular application of the field device and which the field device stores in a data memory associated with it; and the field device, in accordance with the application- and/or device-specific measurement/control/evaluation software available to it during operation, makes available information concerning the process variable
Yokota [20180204165] teaches on 0056: The parameter setter 191 sets parameters of field devices. Examples of the parameters of field devices include information for identifying a field device such as a device tag, a device address, a manufacturer, a device ID or a device type, a model name, and a communication standard of the field device, a setting value for determining the operation of the field device, information representing the state of the field device, or a measurement value measured in the field device. That is, the parameters may include a fixed value such as a device ID and a variable value such as a setting value or a measurement value of the field device. The parameter setter 191 may analyze a device description (DD) that electronically describes parameters of a specific field device, for example, and may set the processes of the field device. The parameter setter 191 may perform a tag/address/role setting operation, a setting limitation setting/canceling operation, a device type manage ( DTM) installing operation, a device description (DD) installing operation, a parameter acquisition operation, a valve calibration operation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176.  The examiner can normally be reached on Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHAB R PANDEY/Primary Examiner, Art Unit 2187